COURT OF CHANCERY
                                    OF THE
                              STATE OF DELAWARE
 LORI W. WILL                                                LEONARD L. WILLIAMS JUSTICE CENTER
VICE CHANCELLOR                                                  500 N. KING STREET, SUITE 11400
                                                                WILMINGTON, DELAWARE 19801-3734


                           Date Submitted: October 27, 2021
                           Date Decided: November 9, 2021

Michael A. Barlow, Esquire                   Raymond J. DiCamillo, Esquire
Samuel D. Cordle, Esquire                    John M. O’Toole, Esquire
Abrams & Bayliss LLP                         Richards, Layton & Finger, P.A.
20 Montchanin Road, Suite 200                920 North King Street
Wilmington, Delaware 19807                   Wilmington, Delaware 19801


                RE:   SerVaas et al. v. Ford Smart Mobility LLC, et al.,
                      C.A. No. 2020-0909-LWW

Dear Counsel:

       This decision resolves two motions to compel filed by the plaintiffs.

       One of the motions asks that the defendants be ordered to produce certain

privileged documents created while two of the plaintiffs were directors of a

defendant company. The plaintiffs maintain that they are entitled to the documents

regardless of whether they seek them in their individual—rather than fiduciary—

capacities. Directors of Delaware corporations possess broad information rights

subject to narrow limitations not implicated here. But those rights spring from a

board’s duty to manage and oversee a company. Because the plaintiffs’ request is

unrelated to the principles underlying directors’ information rights and in
C.A. No. 2020-0909-LWW
November 9, 2021
Page 2 of 19

furtherance of personal money damages claims against the corporation, that motion

is denied.

         The plaintiffs’ other motion contends that the defendants waived privilege

by over-designating documents on their privilege log and putting at issue the

company’s investigation into the plaintiffs’ alleged misconduct.           Because the

defendants cured the problems with their privilege log, I decline to order that all

previously withheld documents be produced but shift fees up to $5,000. As to the

investigation-related documents, I conclude that the defendants must produce

documents about factual issues but can continue to withhold legal advice.

I.       BACKGROUND

         Plaintiffs Peter SerVaas, Ilya Rekhter, Justin Rees, and Kelly Rees are the

founders and former owners of two start-ups that merged under defendant Journey

Holding Corp. (“Journey”).1 In July 2019, defendant Ford Smart Mobility LLC

(“Ford Smart”) purchased Journey from the plaintiffs.2 SerVaas and Justin Rees

served as directors of Journey and its subsidiary TransLoc, Inc. after the




1
  Verified Compl. (hereinafter “Compl.”) ¶¶ 6-8, 10-12, 21 (Dkt. 1). For a more detailed
discussion of the underlying facts in this action, see the court’s August 25, 2021 motion
to dismiss decision. SerVaas v. Ford Smart Mobility LLC, 2021 WL 3779559 (Del. Ch.
Aug. 25, 2021).
2
    Compl. ¶¶ 10, 25-26.
C.A. No. 2020-0909-LWW
November 9, 2021
Page 3 of 19

acquisition.3 SerVaas was removed from Journey’s board on March 9, 2020 and

TransLoc’s board on March 25, 2020.4 Rees remained a member of both boards

until his termination in June 2020.5

          On June 23, 2020, Ford Smart terminated each of the plaintiffs, purportedly

for cause.6 Ford Smart cited fraud and misappropriation of company resources,

among other things, as the grounds.7 The plaintiffs’ terminations occurred one

month before a portion of their deferred consideration from the Journey acquisition

was scheduled to vest.8

          On October 22, 2020, the plaintiffs filed an action in this court alleging

wrongful termination and seeking approximately $12 million in deferred

consideration.9 The plaintiffs’ complaint advanced claims for breach of contract,

breach of the implied covenant of good faith and fair dealing, unjust enrichment,




3
    Id. ¶¶ 6, 32-34; Answer to Compl. ¶¶ 33, 38 (Dkt. 12).
4
  Pls.’ Mot. to Compel Produc. of Allegedly Privileged Docs. (hereinafter “Pls.’ Second
Mot.”), Exs. A, B (Dkt. 76). There is some debate regarding whether SerVaas was
removed from the boards in March or June 2020. See Pls.’ Second Mot. ¶ 6.
5
 Id. ¶ 6; Defs.’ Consolidated Br. in Opp’n to Pls.’ Mots. to Compel Produc. of Privileged
Docs. (hereinafter “Defs.’ Consol. Opp’n”), Ex. B (Dkt. 93).
6
    Compl. ¶ 36.
7
    Id. ¶ 37.
8
    Id. ¶¶ 35-36.
9
    Id. ¶¶ 1-3, 28.
C.A. No. 2020-0909-LWW
November 9, 2021
Page 4 of 19

and violations of the Delaware Wage Payment and Collection Act.10 On August

25, 2021, I dismissed the latter two claims.11 The parties are currently engaged in

discovery, with trial scheduled for June 2022.

         Pending before the court are two motions to compel filed by the plaintiffs.

The Motion to Compel Production of Non-Privileged Documents (the “First

Motion”), filed on September 17, 2021, challenges multiple categories of

documents on the defendants’ August 2021 privilege log.             For example, the

defendants had logged as attorney-client privileged documents that: omitted sender

or recipient information or the identity of counsel; failed to describe the

involvement of counsel; included the plaintiffs on the communication; or related to

the investigation of the plaintiffs’ alleged misconduct before their termination.12

The defendants issued several amended privilege logs and made supplemental

productions—including after opposing the First Motion—in an effort to remedy

those deficiencies. The plaintiffs ask that the court deem privilege waived due to

the defendants’ “unreasonable positions” and dilatory corrections to their privilege




10
     Id. ¶¶ 115-87.
11
     Ford Smart, 2021 WL 3779559, at *11.
 Pls.’ Mot. to Compel Produc. of Docs. on Defs.’ Privilege Log (hereinafter “Pls.’ First
12

Mot.”) ¶¶ 3-5, 15 (Dkt. 73).
C.A. No. 2020-0909-LWW
November 9, 2021
Page 5 of 19

log.13     The only category of documents that remains in dispute concerns

investigation-related documents that the plaintiffs maintain have been put at issue

in this action.

         The plaintiffs’ Motion to Compel Production of Allegedly Privileged

Documents (the “Second Motion”), filed on September 30, 2021, seeks the

production of all Journey and TransLoc privileged documents from the period

when SerVaas and Justin Rees served as directors.14 The defendants assert that

former directors are not entitled to a corporation’s privileged documents when

suing in their individual capacities. The plaintiffs disagree, contending that no

such exception exists to a director’s broad right of access to corporate documents.

         I will begin by discussing the Second Motion and then address the First

Motion. For the reasons discussed below, both Motions are denied except for

limited relief granted with regard to the First Motion.

II.      ANALYSIS

         A.    The Plaintiffs Cannot Obtain Company Privileged Documents to
               Pursue Their Personal Claims.

         As a general rule, a corporation cannot assert attorney-client privilege “to

deny a director access to legal advice furnished to the board during the director’s


13
  Pls.’ Reply Br. in Further Supp. of Their Mots. to Compel (hereinafter “Pls.’ Reply”)
20 (Dkt. 100).
C.A. No. 2020-0909-LWW
November 9, 2021
Page 6 of 19

tenure.”15 A director’s right to information is “essentially unfettered in nature,”

subject to three exceptions recognized in Kalisman v. Friedman.16                 First, a

“director’s right can be diminished ‘by an ex ante agreement among the

contracting parties.’”17 Second, the board can form a special committee excluding

a director, and that committee is “free to retain separate legal counsel, and its

communications with that counsel would [be] properly protected.”18                  Third,

privileged information can be withheld from a director “once sufficient adversity

exists between the director and the corporation such that the director could no

longer have a reasonable expectation that he was a client of the board’s counsel.”19

           The defendants do not meaningfully argue that any of these three exceptions

apply.20 As a result, the plaintiffs contend that SerVaas and Justin Rees have


14
     See Pls.’ Second Mot. 1-2.
15
  Moore Bus. Forms, Inc. v. Cordant Hldgs. Corp., 1996 WL 307444, at *4 (Del. Ch.
June 4, 1996).
16
  2013 WL 1668205, at *3 (Del. Ch. Apr. 17, 2013) (quoting Schoon v. Troy Corp., 2006
WL 1851481, at *1 n.8 (Del. Ch. June 27, 2006)); see Intrieri v. Avatex Corp., 1998 WL
326608, at *1 (Del. Ch. June 12, 1998) (stating that there is a “presumption that a sitting
director is entitled to unfettered access to the books and records of the corporation . . .
and certainly . . . to . . . whatever the other directors are given”).
17
     Kalisman, 2013 WL 1668205, at *4 (quoting Moore, 1996 WL 307444, at *5).
18
     Id. at *5 (quoting Moore, 1996 WL 307444, at *6).
19
     Id.
20
  The defendants assert that adversity was present because Justin and Kelly Rees knew
by February 2020 that the company was inquiring into the propriety of certain
expenditures. See Defs.’ Consol. Opp’n 4-5. The defendants also argue that standard
C.A. No. 2020-0909-LWW
November 9, 2021
Page 7 of 19

unrestricted access to Journey and Transloc’s privileged documents from the time

when they were directors.21         But a litigant’s status as a director does not

automatically entitle him to all legal advice rendered to a corporation “irrespective

of the circumstances.”22 In my view, granting the plaintiffs access to company

privileged material to pursue personal breach of contract claims would be

inconsistent with the purpose of director information rights.

      A director’s right to information is “correlative with his duty to protect and

preserve the corporation.”23 Members of a board are charged with “the proper

management of the corporation” and “treated as the ‘joint client’ when legal advice



confidentiality agreements are ex ante waivers of the plaintiffs’ rights to seek privileged
information. Id. at 19-20. Neither argument is persuasive. A conversation between
Kelly Rees and a human resources manager months before the plaintiffs’ terminations did
not create a reasonable expectation of adversity. And the confidentiality agreements
govern materials post-dating the plaintiffs’ terminations—not those from when SerVaas
and Justin Rees were directors.
21
   Pls.’ Reply 3-4 (asserting that finding otherwise would create a fourth exception
unrecognized in Kalisman).
22
   See SBC Interactive, Inc. v. Corp. Media P’rs, 1997 WL 770715, at *5 (Del. Ch. Dec.
9, 1997) (“No Delaware authority cited to this Court holds that a litigant’s status as a
general partner, without more and irrespective of the circumstances, automatically
entitles it to all advice rendered by counsel to the Partnership.”).
23
   Henshaw v. Am. Cement Corp., 252 A.2d 125, 128 (Del. Ch. 1969); see Holdgreiwe v.
Nostalgia Network, Inc., 1993 WL 144604, at *3 (Del. Ch. Apr. 29, 1993) (“The rights of
directors to access the corporate books and records are recognized by Delaware law as of
fundamental importance and a necessary concomitant to the imposition upon directors of
fiduciary duties.”); Intrieri, 1998 WL 326608, at *2 (explaining that directors may have a
right to access information created before their tenure because a rule otherwise “would
have the potential to hinder a director’s ability to perform his fiduciary duties”).
C.A. No. 2020-0909-LWW
November 9, 2021
Page 8 of 19

is rendered to the corporation through one of its officers or directors.”24 Under the

Delaware Rules of Evidence, there is “no privilege” for communications “relevant

to a matter of common interest between or among [two] or more clients if the

communication was made by any of them to a lawyer retained or consulted in

common, when offered in an action between or among any of the clients.”25 This

joint client relationship arises from “the imposition upon directors of fiduciary

duties” and directors’ central role in the management of a corporation’s business. 26

The privilege exists for the benefit of the corporation—not for any particular

corporate constituency (such as an individual director).27 A corporation’s agents—


24
  Moore, 1996 WL 307444, at *4 (quoting Kirby v. Kirby, 1987 WL 14862, at *7 (Del.
Ch. July 29, 1987)).
25
     D.R.E. 502(d)(6).
26
   Holdgreiwe, 1993 WL 144604, at *3; see also Kirby, 1987 WL 14862, at *7 (“The
directors are all responsible for the proper management of the corporation, and it seems
consistent with their joint obligations that they be treated as the ‘joint client’ when legal
advice is rendered to the corporation through one if its directors or officers.”); In re
WeWork Litig., 250 A.3d 901, 910 (Del. Ch. 2020) (“It is because ‘directors are
responsible for the proper management of the corporation’ that they should ‘be treated as
a joint client when legal advice is rendered to the corporation through one of its directors
or officers.’” (quoting Kalisman, 2013 WL 1668205, at *4)); id. at 911 (“[D]irectors of a
Delaware corporation are presumptively entitled to obtain the corporation’s privileged
information as a joint client of the corporation . . . .”); Donald J. Wolfe, Jr. & Michael A.
Pittenger, Corporate and Commercial Practice in the Delaware Court of Chancery §
7.02[e] (2021) (explaining that “the rationale underlying” directors’ information rights is
that all directors are “responsible for the proper management of the corporation”).
27
   See Cole v. Wilmington Mat’ls, Inc., 1993 WL 257415, at *1 (Del. Ch. July 1, 1993)
(“It is elementary that when they represent a corporation, lawyers represent the entity and
do not thereby represent any single corporate constituency.”); Paul R. Rice, Attorney-
Client Privilege in the United States § 4.21 (2020) (“The individuals speaking to
C.A. No. 2020-0909-LWW
November 9, 2021
Page 9 of 19

i.e., its officers and directors—exercise that privilege, but they must do so “in a

manner consistent with their fiduciary duty to act in the best interests of the

corporation and not of themselves as individuals.”28

         In Kalisman, for example, a dissident director pursuing direct and derivative

claims to prevent a corporate transaction was granted access to legal advice

delivered to the board because of his “right of equal access to the material he

[sought] in his capacity as a director . . . and in light of his status as a joint client

of the subpoenaed law firms.”29 In WeWork, members of a special committee

pursing litigation on behalf of a company were granted access to privileged

corporate communications based on the “cardinal precept” of Delaware law that

directors are charged with overseeing the corporation.30

         Here, SerVaas and Justin Rees are not acting to further the interests of

Journey, Transloc, or their stockholders. Nor are they disputing their removals

from the boards, as in Kirby v. Kirby, where former directors were given access to




corporate counsel for the corporation are not themselves clients of corporate counsel.
Therefore, the privilege may only be asserted by or for the benefit of the corporation.”).
28
  Zirn v. VLI, Corp., 621 A.2d 773, 781 (Del. 1993) (quoting Commodity Futures
Trading Comm’n v. Weintraub, 471 U.S. 343, 349 (1985)).
29
     2013 WL 1668205, at *2-3.
30
     250 A.3d 901, at 902, 910.
C.A. No. 2020-0909-LWW
November 9, 2021
Page 10 of 19

privileged documents.31 Rather, the plaintiffs are pursuing individual breach of

contract claims against Ford Smart and Journey. The plaintiffs had no reason to

believe that they were “joint clients” of company counsel with regard to the issues

underlying those claims—namely, their alleged misconduct, terminations, or

entitlement to deferred consideration.32 As then-Vice Chancellor Jacobs explained

in Moore:

      Although the Kirby Court described the directors as a “joint client,” a
      more accurate description of the relationship is that there was a single
      “client,” namely, the entire board, which includes all its members.
      That is, a director seeking information furnished to the board that is
      the subject of the privilege claim is a “client” not in his or her
      individual capacity, but as a member of the collective body (the
      board) of which the director is one member.33


31
   1987 WL 14862, at *1, *7 (Del. Ch. July 29, 1987) (finding former directors entitled to
privileged documents where they asserted they had not been properly removed and
sought a determination that they remained directors under 8 Del. C. § 225); see also
Produced Water Transfer, LLC v. Pilot Water Sol’ns LLC, 2021 WL 2940528, at *1 (Del.
Ch. July 9, 2021) (ORDER) (granting a minority member’s motion to compel documents
generated during its director representative’s tenure where the minority member’s
interests, and thus the status of its director representative, were in dispute); Rainbow
Navigation, Inc. v. Yonge, 1988 WL 7389, at *1 (Del. Ch. Jan. 29, 1988) (ordering
production of privileged communications where there was a dispute over who constituted
the board pending a determination of its composition); In re Howard Midstream Energy
P’rs, LLC, 2021 WL 4314111 (Del. Ch. Sept. 22, 2011) (finding former directors
contesting their removal not entitled to privileged documents prepared during their tenure
where they were adverse to the company).
32
  Cf. Ryan v. Gifford, 2008 WL 43699, at *5 (Del. Ch. Jan. 2, 2008) (finding privilege
broken where director defendants received purportedly privileged information in their
individual capacities rather than in their fiduciary capacities).
33
   Moore, 1996 WL 307444, *4 n.4 (emphasis added). The court also distinguished a
federal case where a director “did not assert his claim in his capacity as a director” but
C.A. No. 2020-0909-LWW
November 9, 2021
Page 11 of 19

         The plaintiffs contend that this court has previously ordered the production

of privileged documents to directors who were pursuing individual claims.34 But

the cases cited by the plaintiffs are inapposite.

         In Moore, a stockholder sued to challenge the defendants’ repurchase of its

preferred stock and to contest a corporation’s refusal to seat its designee on a

board. The court held that the stockholder was entitled to the same privileged

information as its board designee, who had been deprived of information furnished

to the rest of the board about the parties’ contractual dispute.35 In Gilmore v.

Turvo, the court held that a director and recently terminated CEO seeking

reappointment was not entitled to legal advice given to other directors.36               In

addition to finding no predicate attorney-client relationship between counsel and

the board, the court found that the former CEO had no common interest with the


primarily in his capacity as a stockholder. Id. at n.5. Other courts have interpreted
Moore to stand for the proposition that a distinction should be drawn between former
directors acting as individuals and those acting in their fiduciary capacity. See Am. S.S.
Owners Mut. Protection & Indem. Ass’n, Inc. v. Alcoa S.S. Co., Inc., 232 F.R.D. 191
(S.D.N.Y. 2005) (citing Moore and discussing the “distinction between a board member’s
personal role and his role as a director”). The plaintiffs argue that the analysis in
American S.S. Owners was rejected by this court in Kalisman. But, in Kalisman, the
court recognized that a board majority could not invoke privilege against a fellow
director—not that the director’s fiduciary capacity is irrelevant to the analysis. Kalisman,
2013 WL 1668205, at *4.
34
     Pls.’ Reply 4-5.
35
     Moore, 1996 WL 307444, at *4 n.4.
36
     2019 WL 3937606, at *2-3 (Del. Ch. Aug. 19, 2019).
C.A. No. 2020-0909-LWW
November 9, 2021
Page 12 of 19

other directors, who retained counsel to aid in the investigation of his potential

wrongdoing.37 And in Oxbow Carbon, the court held that a corporation could not

assert privilege against director designees where the directors were alleged to have

breached fiduciary duties but the court could not conclude that they were acting

disloyally.38

           SerVaas and Justin Rees are not claiming that certain documents were

shared with other board members during their tenure but withheld from them.39

They do not contend that the documents at issue would have allowed them to act as

fully-informed directors. They are not invoking their former fiduciary capacities in

this action.       Rather, the plaintiffs seek discovery of company-privileged

information to pursue individual breach of contract claims against Journey and




37
     Id.
38
   In re Oxbow Carbon LLC, 2017 WL 898380, at *1 (Del. Ch. Mar. 17, 2017); see also
AOC Ltd. P’ship v. Horsham Corp., 1992 WL 97220, at *1 (Del. Ch. May 5, 1992)
(resolving motion to compel privileged documents in a dispute among directors about a
proposed initial public offering).
39
   See In re CBS Corp. Litig., 2018 WL 3414163, at *5 (Del. Ch. July 13, 2018)
(explaining that directors may be entitled to “access the privileged information provided
to the other directors”); Gilmore, 2019 WL 3937606, at *2 (stating that, where a director
seeks privileged information on the ground that she is a joint client, “there is an important
condition:” the “legal advice be furnished to the board”); SBC Interactive, 1997 WL
770715, at *5.
C.A. No. 2020-0909-LWW
November 9, 2021
Page 13 of 19

Ford Smart.40 They cannot invade the corporations’ attorney-client privilege in

furtherance of their personal litigation.41

         B.    The Defendants Have Not Put Legal Advice Provided During the
               Investigation “At Issue.”

         The only contested issue remaining in the plaintiffs’ First Motion is whether

the defendants have put legal advice about their investigation into the plaintiffs’

misconduct at issue.       Because the defendants are relying on the information

purportedly uncovered during that investigation to argue that the terminations were

for “Cause” (removing the plaintiffs’ entitlement to deferred consideration), the

plaintiffs seek the production of the underlying documents.

         A party places its attorney-client communications at issue by injecting

(1) “the privileged communications themselves into the litigation,” or (2) “an issue

into the litigation, the truthful resolution of which requires an examination of

confidential communications.”42 “Application of the at-issue exception is a fact-

specific inquiry” intended to prevent a party from making factual assertions that go

to the heart of a dispute while claiming that privilege prevents the opposing party


40
   See Intrieri, 1998 WL 326608 (holding that privilege could be asserted against a
director for legal advice furnished to the company before the director’s tenure where the
advice related to a matter in which the director had a personal interest).
41
  Because I conclude that the plaintiffs are not entitled to the privileged information they
seek, I need not address the remaining arguments in the Second Motion.
42
     Alaska Elec. Pension Fund v. Brown, 988 A.2d 412, 419 (Del. 2010).
C.A. No. 2020-0909-LWW
November 9, 2021
Page 14 of 19

from taking full discovery into the issue.43              “Put simply, a party cannot use

privilege as both a sword and a shield.”44

           The findings of the investigation into the plaintiffs’ alleged misconduct

appear central to this case.45 The defendants have asserted that “the investigation

of the [plaintiffs] . . . ultimately led to the termination of their employment.”46

Documents regarding factual aspects of the investigation are not privileged.47

They must be produced and cannot be withheld simply because counsel was

involved in the investigation.48 At the present stage in the litigation, however, the



43
     Id.
44
   Drachman v. BioDelivery Scis. Int’l, Inc., 2021 WL 3779539, at *7 (Del. Ch. Aug. 25,
2021) (citing La. Mun. Police Empls.’ Ret. Sys. v. Crawford, C.A. Nos. 2635-N & 2663-
N (Del. Ch. Jan 26, 2007)); see also Sealy Mattress Co. of N.J., Inc. v. Sealy Inc., 1987
WL 12500, at *6 (Del. Ch. June 19, 1987) (“As a general matter, a party cannot take a
position in litigation and then erect the attorney-client privilege in order to shield itself
from discovery by an adverse party who challenges that position.”).
45
   E.g., Defs.’ Opening Br. in Supp. of Their Partial Mot. to Dismiss 10 (Dkt. 10) (“Ford
fired Plaintiffs for cause after uncovering misconduct by teach of them.”); Defs.’ Reply
Br. in Supp. of Their Partial Mot. to Dismiss 1 (Dkt. 29).
46
     Pls.’ First Mot. ¶ 20 (quoting Pls.’ First Mot., Ex. P at 74).
47
   See Upjohn Co. v. United States, 449 U.S. 383, 395-96 (1981) (“[T]he protection of the
privilege extends only to communications and not to facts. A fact is one thing and a
communication concerning that fact is an entirely different thing.” (quoting Philadelphia
v. Westinghouse Elec. Corp., 205 F. Supp. 830, 831 (E.D. Pa. 1962))).
48
   See Akorn Inc. v. Fresenius Kabi A.G., C.A. 2018-0300-JTL, at 75 (Del. Ch. May 22,
2018) (TRANSCRIPT) (explaining that involving lawyers to investigate factual matters
does not shield the investigation from discovery). The defendants’ counsel previously
asserted that there was a “large volume of attorney-client privileged communications at
issue” because “counsel was involved in the investigation of the Plaintiffs’ misconduct
C.A. No. 2020-0909-LWW
November 9, 2021
Page 15 of 19

defendants have not placed at issue the legal advice rendered during that

investigation.49 Specific legal advice about the investigation that meets the narrow

requirements of attorney-client privilege under Delaware law may continue to be

withheld.50

      Regrettably, the defendants failed to produce investigation-related materials

until after the First Motion was filed. Since then, they have produced hundreds of


that led to their terminations.” Pls.’ First Mot., Ex. E at 1. Counsel’s involvement alone
does not create privilege.
49
  See Grunstein v. Silva, 2012 WL 5868896, at *1 (Del. Ch. Nov. 20, 2012) (“The advice
of counsel is placed in issue where the client asserts a claim or defense, and attempts to
prove that claim or defense by disclosing or describing an attorney client
communication.” (quoting Rhone-Poulenc Rorer Inc. v. Home Indem. Co., 32 F.3d 851,
863 (3d Cir. 1994))); see also Rhone-Poulenc Rorer, 32 F.2d 851, 863-64 (holding that
no “at issue” waiver had occurred where CEO testified about facts learned from
investigation led by outside counsel because the party could not “refuse to disclose facts
simply because that information came from a lawyer”).
50
   E.g., BioDelivery, 2021 WL 3779539, at *7-8 (finding that legal advice had not been
put at issue where the defendants had relied on the advice of a proxy advisor but not
counsel); In re Quest Software Inc. S'holders Litig., 2013 WL 3356034, at *3 (Del. Ch.
July 3, 2013) (explaining that the examination of privileged communications is not
required for the truthful resolution a litigation where parties “merely seek to rely on the
fact that they sought and obtained legal advice rather than that they relied on the
substance of privileged communications” (quoting In re Comverge, Inc. S’holders Litig.,
2013 WL 1455827, at *3 (Del. Ch. Apr. 10, 2013))); see also Welland v. Trainer, 2001
WL 1154666, at *1 (S.D.N.Y. Oct. 1, 2001) (“[T]he nature and sufficiency of
the investigation is not raised by Defendants’ counterclaim . . . . Defendants are relying
only on the facts discovered through interviewing witnesses and reviewing documents,
and therefore they have not waived any privileges . . . .”); cf. Oxbow Carbon, 2017 WL
959396, at *3, *5 (explaining that a private investigator’s findings had been put at issue
in “various submissions to the court” and could not be withheld as privileged where there
was a “sufficient evidentiary basis to hold that the privilege and work product doctrine
d[id] not extend” to the materials).
C.A. No. 2020-0909-LWW
November 9, 2021
Page 16 of 19

documents pertaining to the investigation, including emails, interview memoranda,

and an investigation report.51         For the remaining documents that have been

redacted or withheld, counsel for the defendants (including Delaware counsel) are

directed to re-review their privilege designations.           After doing so, they must

confirm to the plaintiffs that all non-privileged information has been produced or,

if information was withheld that should not have been, promptly produce it.

         C.     A Broad Privilege Waiver Is Not an Appropriate Remedy.
         Finally, the plaintiffs argue that the court should find that “waiver is the

consequence” for the defendants’ failure to adequately support their privilege

designations before the First Motion was filed.52 At a minimum, privilege logs

should: list the date of the communication; identify the sender, recipient, and

counsel whose advice is being received, requested, or relayed along with (either on

the face of the log or in an accompanying key) an explanation of those individuals’

roles; explain the grounds for withholding; and detail the subject of the

communication in order to demonstrate how the privilege applies.53                       The


51
     Mots. to Compel Hr’g Tr. Oct. 27, 2021, at 7, 41-42 (Dkt. 107).
52
     Pls.’ Reply 20.
53
  See Ryan v. Gifford, 2007 WL 4259557, at *1 (Del. Ch. Nov. 30, 2007) (ordering party
to provide an updated privilege log “identifying each document for which it claims
privilege . . . as well as the document’s date, author, recipients, and a brief description of
the precise privilege relied upon as a basis for withholding the document”); Reese v.
Klair, 1985 WL 21127, at *5 (Del. Ch. Feb. 20, 1985) (“The documents must be
C.A. No. 2020-0909-LWW
November 9, 2021
Page 17 of 19

defendants’ original privilege log—and subsequent attempts at amendment—fell

short of this minimum. The most basic information was absent in many instances,

including sender and recipient information, the identity of counsel, and the grounds

for withholding.

       Beyond that, the defendants initially withheld as privileged all of Ford

Smart’s General Counsel’s responsive communications. It seems improbable that

each of those communications was properly withheld given that in-house counsel

often straddles business and legal roles.            An in-house counsel’s business

communications should not be withheld as privileged.54 The defendants’ log also

withheld many documents already received by one of the plaintiffs, which were not

“confidential” communications under Delaware Rule of Evidence 502(b).




precisely enough described to bring them within the rule or the court has no basis upon
which to weigh the application of the privilege[].”); Mechel Bluestone, Inc. v. James C.
Just. Cos., 2014 WL 7011195, at *4 (Del. Ch. Dec. 12, 2014) (describing the
expectations for privilege logs in this court); Unisuper Ltd. v. News Corp., C.A. No.
1699-CC, at 1 (Del. Ch. Mar. 9, 2006) (explaining that a privilege log must include the
“date,” “parties to the communication” and their positions, “names of the attorneys,” and
“[a description of] the subject of the communication sufficient to show why the privilege
applies, as well as [the issue to which] it pertains”); Edward P. Welch, et al., Mergers and
Acquisitions Deal Litigation Under Delaware Corporate Law § 9.02[E][1] (2020) (“[A]
privilege log in Delaware typically provides the document’s date, author and recipients, a
brief description, the precise privilege relied upon as a basis for withholding the
document, and a summary of the basis for asserting privilege.”).
54
  See Cephalon, Inc. v. Johns Hopkins Univ., 2009 WL 5103226, at *1 (Del. Ch. Dec. 4,
2009).
C.A. No. 2020-0909-LWW
November 9, 2021
Page 18 of 19

         The defendants have (belatedly) remedied these issues through amended

privilege logs and supplemental productions.             Counsel for the defendants

confirmed that a document-by-document review was conducted (that is, defendants

did not withhold documents categorically), as this court expects, stressing that

Delaware counsel was heavily involved in the privilege review and logging

process.55 I conclude that the privilege log, though deficient, was not created in

bad faith. As a result, and because the plaintiffs have not identified any significant

prejudice, I decline to deem the privilege waived.

         I will, however, shift fees incurred in connection with the First Motion.56

The defendants’ original privilege logs did not meet this court’s standards. The

First Motion was almost entirely avoidable. Many deficiencies were not remedied

until after the First Motion (and the defendants’ opposition) had been filed. The

defendants will therefore reimburse the plaintiffs for fees incurred in connection

with the First Motion, capped at $5,000.




55
     Mots. to Compel Hr’g Tr. Oct. 27, 2021, at 45-46.
56
   See Pfeiffer v. CA, Inc., C.A. No. 4195-CC, at 2 (Del. Ch. July 2, 2009) (“I [will not]
hesitate to shift attorneys’ fees if documents claimed to be privileged are found not to be
privileged.”); Senior Hous. Cap., LLC v. SHP Senior Hous. Fund, LLC, C.A. No. 4586-
CS, at 20, 24 (Del. Ch. July 20, 2012) (TRANSCRIPT) (declining to find a privilege
waiver due to an inadequate privilege log but awarding attorneys’ fees); Welch et. al,
supra note 53, § 9.02[E][2] (explaining that the court “may shift attorneys’ fees if it
concludes that items designated on a privilege log are not actually privileged”).
C.A. No. 2020-0909-LWW
November 9, 2021
Page 19 of 19

III.   CONCLUSION

       The plaintiffs’ Second Motion to compel is denied. The First Motion is also

denied, except that the defendants’ counsel shall re-review the withheld and

redacted investigation-related documents consistent with this decision and

reimburse the plaintiffs’ fees and expenses up to $5,000.



                                      Sincerely yours,

                                      /s/ Lori W. Will

                                      Lori W. Will
                                      Vice Chancellor


cc: All counsel of record (by File & ServeXpress)